Citation Nr: 0843137	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for microcytic 
anemia, currently evaluated as 10 percent disabling prior to 
March 22, 2004, and noncompensable beginning March 22, 2004.  

2.  Entitlement to a higher initial rating for right hand 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling prior to September 14, 2004, noncompensable 
beginning November 1, 2004, and 10 percent disabling 
beginning February 17, 2007.  

3.  Entitlement to a higher initial rating for left hand 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and August 1984 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In an August 2006 decision, the Board remanded the case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to March 22, 2004, hemoglobin levels were 
predominately above 8gm/100ml; beginning March 22, 2004, 
hemoglobin levels are above 10gm/100ml.

2.  Prior to September 14, 2004, the veteran's right hand 
carpal tunnel syndrome more nearly approximated severe 
incomplete paralysis of the median nerve beginning May 26, 
2004; beginning November 1, 2004, the disability did not more 
nearly approximate mild incomplete paralysis of the median 
nerve; beginning February 17, 2007, the disability more 
nearly approximates mild incomplete paralysis of the median 
nerve.

3.  The veteran's left hand carpal tunnel syndrome more 
nearly approximates mild incomplete paralysis of the median 
nerve during the entire appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to March 22, 2004 and a compensable evaluation 
beginning March 22, 2004 for microcytic anemia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.117, Diagnostic Code 7700 (2008).

2.  The criteria for an initial rating in excess of 10 
percent prior to May 26, 2004, a compensable evaluation 
beginning November 1, 2004, and a rating in excess of 10 
percent beginning February 17, 2007 for right hand carpal 
tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 
(2008).

3.  The criteria for a rating of 50 percent, but no higher, 
from May 26, 2004 to September 13, 2004 for right hand carpal 
tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 
(2008).

4.  The criteria for an initial rating in excess of 10 
percent for left hand carpal tunnel syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an April 2001 letter, issued prior to the 
decision on appeal, and in April 2003 and August 2006 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The 
August 2006 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claims were 
last readjudicated in September 2007.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
microcytic anemia and bilateral carpal tunnel syndrome.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, and VA examination reports. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical records 
and responding to notices, as well as describing the impact 
her disabilities had on her functioning in statements and 
during examinations.  Thus, she has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

	1.	Anemia

In an October 2001 rating decision, the RO sua sponte granted 
service connection for microcytic anemia and assigned a 
noncompensable evaluation under Diagnostic Code 7700, 
effective October 1, 2001, the day following the veteran's 
separation from service.  In a September 2007 rating 
decision, the RO increased the rating to 10 percent effective 
October 1, 2001, and assigned a noncompensable evaluation 
beginning March 22, 2004. 

Under Diagnostic Code 7700, a 0 percent rating is assigned 
when hemoglobin is 10gm/100ml or less, and the veteran is 
asymptomatic.  A 10 percent rating is assigned when 
hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability, or headaches.  A 30 percent 
rating is assigned when hemoglobin is 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
is assigned when hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months).  A 100 percent rating is 
assigned when hemoglobin is 5gm/100ml or less, with findings 
such as high output congestive heart failure or dyspnea at 
rest.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2008).  

Prior to March 22, 2004

Service treatment records show the veteran was diagnosed with 
anemia in July 2001.  Test results revealed hemoglobin (HGB) 
of 6.8, 6.7, and 6.3 in July 2001.  At that time, the veteran 
denied that she experienced fatigue.  Rather, she indicated 
that she felt fine and that she exercised.  In August 2001, 
she had a HGB of 6.9.  

Records from Martin Army Community Hospital, VA treatment 
records, and VA gynecological examination reports show test 
results revealed levels of HGB of 7.3 in September 2001, 9.0 
in November 2001, 6.9 in December 2001, 12.1 and 11.8 in 
January 2002, 12.7 in April 2002, 10.6 in May 2002, 8.9 in 
August 2002, 9.1 in December 2002, 8.6 and 8.0 in February 
2003, and 11.3 and 10.9 in May 2003.

The December 2002 VA gynecological examination report notes 
that the veteran denied experiencing shortness of breath or 
fatigue.  It was noted that the veteran had no history of 
congestive heart failure.  The May 2003 VA gynecological 
examination report notes that the veteran denied that she 
currently experienced episodes of syncope or lightheadedness.  
She reported that her fatigue and associated weakness had 
lessened since her hysterectomy in February 2003.  She most 
recently stopped taking her iron tablets but the examiner 
added that lab studies had not been completed to determine if 
she needed to continue taking them.  

In an October 2006 statement, the veteran maintained that she 
was only asking to be compensated for her microcytic anemia 
from November 2001 until her HGB recorded above 10gm/100ml.  
She claimed that her HGB had been 6.9 which was accompanied 
by headaches, dizziness, and lightheadedness as evident by 
her claim for compensation for headaches filed in 2001.   

The Board is cognizant that the veteran had levels of HGB of 
6.9 and below in service but these levels were not maintained 
during the period beginning October 1, 2001, when HGB levels 
were predominately above 8gm/100ml.  Moreover, at that time 
the veteran denied any associated problems with her anemia 
notwithstanding her current contentions.  In this regard, the 
Board finds her statements made contemporaneous with the 
medical examinations to be more probative than her 
contentions provided five years after-the-fact.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  Accordingly, the 
currently assigned 10 percent rating prior to March 22, 2004 
is appropriate.  

Beginning March 22, 2004

During this period, records from Martin Army Community 
Hospital show test results revealed levels of HGB of 14.0 on 
March 22, 2004, 13.6 in December 2004, 13.6 in February 2005, 
13.6 in May 2005, 13.4 in August 2005, 13.4 in September 
2005, 14.3 in February 2006, 14.3 in May 2006, 12.7 in May 
2006, and 12.7 in July 2006.  The February 2007 VA hemic 
examination report shows test results revealed a HGB of 13.9.  
The examiner provided a diagnosis of resolved microcytic 
anemic and noted that the disease was in remission.  

As HGB levels are above 10 gm/100ml beginning March 22, 2004, 
the veteran is not entitled to a compensable evaluation 
during this period. 

	2.	Bilateral Carpal Tunnel Syndrome

In an October 2001 rating decision, the RO granted service 
connection for bilateral carpal tunnel syndrome and assigned 
each hand a noncompensable evaluation under Diagnostic Code 
8515, effective October 1, 2001.  In a September 2007 rating 
decision, the RO increased the rating for left hand carpal 
tunnel syndrome to 10 percent effective October 1, 2001.  For 
right hand carpal tunnel syndrome, the RO increased the 
rating to 10 percent effective October 1, 2001, then assigned 
a temporary evaluation of 100 percent effective September 14, 
2004 for surgical treatment necessitating convalescence with 
assignment of a noncompensable evaluation beginning November 
1, 2004, and a 10 percent rating beginning February 17, 2007.  

Under Diagnostic Code 8515, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the median nerve 
of both the major and minor extremities. Moderate incomplete 
paralysis of the median nerve warrants a 20 percent 
evaluation for the minor extremity and a 30 percent 
evaluation for the major extremity.  Severe incomplete 
paralysis of the median nerve warrants a 40 percent 
evaluation for the minor extremity and a 50 percent 
evaluation for the major extremity.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2008).

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 
4.123 (2008). The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2008).




Prior to September 14, 2004

The veteran underwent a fee-basis VA compensation and pension 
examination during service in May 2001.  The report on the 
examination shows the veteran complained of bilateral carpal 
tunnel syndrome that afflicted the right hand more than the 
left hand.  She reported her symptoms were frequent.  She was 
right hand dominant.  She experienced numbness with overuse 
and a lack of endurance.  She also experienced stiffness in 
the wrists.  She had not noticed any loss of strength or 
atrophy.  The examiner observed that the appearance of the 
wrist joints was within normal limits, and there was full 
range of motion (described as dorsiflexion from 0 to 70 
degrees, palmar flexion from 0 to 80 degrees, radial 
deviation from 0 to 20 degrees, and ulnar deviation from 0 to 
45 degrees) without additional limitations.  The Tinel's and 
Phalen's signs were negative at the wrists.  Motor function, 
sensory, and reflexes in the upper extremities were within 
normal limits.  The examiner provided a diagnosis of 
bilateral carpal tunnel syndrome, currently asymptomatic, 
exacerbated by repetitive use of the hands.  The examiner 
commented that the veteran was able to function at a 
sedentary level and that she self-limited her activities.  

Thereafter, a May 26, 2004 electromyography report noted an 
impression of chronic severe grade II carpal tunnel syndrome 
on the right.  It was described that the right upper 
extremity median nerve motor distal latency was markedly 
prolonged across the wrist with absent sensory conduction.  
The ulnar nerve motor and sensory conduction was normal.  
Electromyograph (EMG) examination of multiple muscles in the 
right arm and hand was normal.  A July 2004 electromyography 
report noted an impression of chronic mild to moderate grade 
I carpal tunnel syndrome on the left.  It was described that 
the left upper extremity median nerve motor distal latency 
was within normal limits, and the sensory moderately 
prolonged and of low amplitude.  The ulnar nerve motor and 
sensory conduction was normal.  EMG examination of multiple 
muscles in the left arm and hand was normal.  

Records from Martin Army Community Hospital show that the 
veteran had complaints referable to her right hand and wrist 
in June and July of 2004.  She complained of some tingling as 
well as loss of strength and fine motor control.  The 
examination revealed markedly positive Tinel and positive 
Phalen tests.  She had no real atrophy in the thumb and she 
could circumduct.  She had palpable radial and ulnar pulses.  
The assessment was chronic, grade III, severe, carpal tunnel 
syndrome on the right.  

While the veteran complained of numbness, lack of endurance, 
and stiffness in her wrists, the May 2001 VA examination was 
essentially normal with full range of motion, negative 
Tinel's and Phalen's sings, and normal motor and sensory 
function, and reflexes.  Thereafter, the May 26, 2004 EMG 
revealed severe right carpal tunnel syndrome with motor and 
sensory involvement of the median nerve.  The July 2004 
examination revealed a markedly positive Tinel test, and the 
examiner also described the degree of impairment associated 
with the carpal tunnel syndrome on the right as severe.  
Thus, the severity of the veteran's right carpal tunnel 
syndrome more nearly approximates severe incomplete paralysis 
of the median nerve, and therefore, warrants a 50 percent 
rating beginning May 26, 2004, the date the EMG was 
conducted.  As for the left carpal tunnel syndrome, the July 
2004 EMG revealed a degree of impairment described as "mild 
to moderate" but measuring only a "I" on the 
neurophysiological grading scale.  There is only sensory 
involvement of the median nerve.  Thus, the severity of the 
veteran's left carpal tunnel syndrome more nearly 
approximates mild than moderate incomplete paralysis of the 
median nerve, and therefore, warrants the currently assigned 
10 percent rating.  

Beginning November 1, 2004

Records from St. Francis Hospital show the veteran underwent 
a carpal tunnel release on the right hand on September 14, 
2004.   

Thereafter, records from Martin Army Community Hospital show 
that the veteran was seen for a one month follow-up in 
October 2004.  She had no complaints at that time other than 
some tenderness at the incision.  The examination revealed 
negative Tinel, Phalen, and Finkelstein tests.  The hand was 
described as normal, including active range of motion.  In 
December 2004, she denied experiencing numbness or tingling.  
In May 2005, she complained of recurrent pain in her left 
wrist on use and occasional pain in the right wrist.  The 
physical examination revealed tenderness over the left wrist 
but no numbness; on the right, there was no tenderness.  Both 
wrists were intact neurovascularly.  The examiner provided a 
diagnosis of carpal tunnel syndrome with recurrent symptoms 
in the "right" [sic] hand and intermittent symptoms in the 
"left" [sic] wrist.  In September 2005, the veteran had no 
numbness and normal sensation in the right hand.

An October 2005 electromyography report noted an impression 
of right median prolonged motor and sensory distal latencies 
but significantly improved since the May 2004 EMG with the 
"SNAP" now present.  The examiner added that these findings 
were most likely a residual effect of the old carpal tunnel 
syndrome although a reoccurrence of carpal tunnel syndrome 
could not be totally ruled out.  It was described that the 
right ulnar and radial studies and EMG examination of 
multiple muscles in the right upper extremity were normal.

In an October 2006 statement, the veteran maintained that she 
still had pain in her right hand, wrist, and elbow, and she 
had loss of strength.  She claimed that her left hand had 
worsened.  She experienced tingling and numbness in her left 
hand, and the pain and numbness awakened her at night. 

Records from Martin Army Community Hospital show that in June 
2006, an examination revealed intact and symmetrical muscle 
strength and tone in the upper extremities.  Also, sensory 
was intact and symmetrical in the upper extremities.  In 
September 2006, the veteran complained of "some tingling" 
in both arms and tightness in her chest which were ultimately 
attributed to a state of anxiety.  

While the veteran maintained that she still experienced 
symptoms of carpal tunnel syndrome in her right hand and 
wrist, the foregoing clinical findings do not support a 
compensable evaluation.  The medical evidence shows that the 
right carpal tunnel release was successful during this 
period.  The examinations in 2004, 2005, and 2006 revealed 
negative or normal findings.  The October 2005 EMG noted 
significant improvement of the carpal tunnel syndrome.  For 
these reasons, the Board finds that the currently assigned 
noncompensable evaluation is appropriate during this period.  
As for the left carpal tunnel syndrome, the examinations in 
2005 and 2006 similarly revealed negative or normal findings 
except for tenderness over the left wrist.  Thus, the 
evidence continues to reflect that a rating in excess of 10 
percent for left carpal tunnel syndrome is not warranted.  

Beginning February 17, 2007

The February 17, 2007 VA peripheral nerves examination report 
shows the examiner reviewed the claims file.  The veteran 
complained of increased pain, numbness, and stiffness in her 
hands as well as weakness on gripping; the pain worsened with 
repetitive use.  She currently used Tylenol on an as needed 
basis and she used "hand bracing."  The sensory function 
reports on the upper extremities revealed normal vibration, 
pain, light touch, and position sense.  Her reflexes were 2+ 
bilaterally.  There was no muscle atrophy and no abnormal 
muscle tone or bulk.  The function of any joint was not 
affected by the disorder.   Nerve conduction studies were 
performed on the median and ulnar nerves, bilaterally.  The 
ulnar motor and sensory nerves were within normal limits.  
The median motor action potentials had normal amplitudes and 
velocities.  The median sensory nerve action potentials had 
normal amplitudes with bilateral decreased velocities across 
the wrist; the right was more affected than the left.  An EMG 
was performed on selected muscles of the upper extremities.  
There were no denervation potentials noted.  

The examiner provided an impression of bilateral carpal 
tunnel syndrome of mild severity, the right slightly more 
affected than the left.  With respect to the disabilities' 
effect on an occupation, the examiner noted that the veteran 
would have problems with lifting, carrying, handling, and 
gripping, and she would experience weakness and pain worsened 
with repetitive use of the hands.  As for the usual daily 
activities, there would be a moderate effect on chores, 
exercise, bathing, dressing, and grooming, a mild effect on 
feeding, no effect on shopping, traveling, and toileting, but 
would prevent sports and recreation.  

The February 2007 VA examination was essentially negative 
bilaterally with normal sensory and motor functions and 
normal reflexes absent muscle atrophy or abnormal muscle tone 
or bulk.  The examiner described the bilateral carpal tunnel 
syndrome as overall mild in severity with some effects on the 
veteran's industrial capacity and activities of daily living.  
Thus, the evidence shows that the severity of the veteran's 
right carpal tunnel syndrome more nearly approximates mild 
incomplete paralysis of the median nerve, and therefore, 
warrants the currently assigned 10 percent rating.  The 
evidence similarly continues to reflect that a rating in 
excess of 10 percent for left carpal tunnel syndrome is not 
warranted.  

	3.	Other Considerations

With regard to the veteran's microcytic anemia and right hand 
carpal tunnel syndrome, she is assigned staged ratings for 
separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  Her left hand carpal tunnel 
syndrome has not been shown to be manifested by greater than 
the criteria associated with the rating assigned under the 
designated diagnostic code during any portion of the appeal 
period.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Id.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusion above with respect to that part of 
the appeal in which a higher initial rating was denied, the 
Board considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent prior to March 22, 
2004, and a compensable evaluation beginning March 22, 2004 
for microcytic anemia are denied.

An initial rating in excess of 10 percent prior to May 26, 
2004, a compensable evaluation beginning November 1, 2004, 
and a rating in excess of 10 percent beginning February 17, 
2007 for right hand carpal tunnel syndrome are denied.

A rating of 50 percent from May 26, 2004 to September 13, 
2004 for right hand carpal tunnel syndrome is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial rating in excess of 10 percent for left hand 
carpal tunnel syndrome is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


